Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
The amendment filed on 10/21/2021 has been entered. Claims 1-14 are pending. Claims 1 and 8 have been amended.
 
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection.           
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6-8, and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ota US20150131025A1 in view of Nakamura US20150136596A1.
Regarding claim 1, Ota teaches a display panel (fig. 15) comprising:
a first substrate (1);
a second substrate (2) disposed opposite to the first substrate (1)(see fig. 15); and
a plurality of pillow spacers (8, 10, 15) disposed between the first substrate (1) and the second substrate (2) and supporting the first substrate (1) and the second substrate (2)(see fig. 15), wherein the pillow spacer (8, 10, 15) including a pillow (10, 15) having a first varying height (see most right wires 10, 15 v. most left wire 10) on one side of the first substrate (1) facing the second substrate (2) and a spacer (8) on one side of the second substrate (2) facing the first substrate (1), the spacer (8) having a second varying height (see most right spacer 8 v. most left spacer 8) that varies depending on a change of the first varying height (most right wires 10, 15 v. most left wire 10) such that each pillow spacer (8, 10, 15) has a constant height (see fig. 15),
wherein the pillow (10, 15) comprises a metal film layer (10, 15 TFT array wires; [0086]), a thickness of the pillow (10, 15) being periodically distributed due to a periodically distributed thickness of the metal film layer (see most right wires 10, 15 v. most left wire 10).
However, Ota does not explicitly disclose the periodically distributed thickness of the metal film layer resulting from a difference in film forming rate between a central position and a spliced position of a target for forming the metal film layer.
Nakamura teaches the periodically distributed thickness of the metal film layer (target) resulting from a difference in film forming rate ([0003]) between a central position and a spliced position of a target for forming the metal film layer ([0003]) for the purpose of a providing a technique capable of forming a film having high in-plane uniformity of a substrate by a magnetron sputtering method ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the metal film layer of Ota with the technique taught by Nakamura for the purpose of a providing a technique capable of forming a film having high in-plane uniformity of a substrate by a magnetron sputtering method ([0007]).
Regarding claim 2, Ota and Nakamura teach the display panel according to claim 1, Ota further teaches wherein the first substrate (1) is an array substrate ([0086]) and the second substrate (2) is a color filter substrate (color material layer 4 disposed on substrate 2; [0041]).
Regarding claim 3, Ota and Nakamura teach the display panel according to claim 2, Ota further teaches wherein the pillow (10, 15) includes a gate layer (10, gate wires; [0040]) disposed on a surface of the first substrate (1) facing the second substrate (2)(see fig. 15).
Regarding claim 6, Ota and Nakamura teach the display panel according to claim 1, Ota further teaches further comprising a liquid crystal (11, [0047]) located in a space formed by the pillow spacer (8, 10, 15), the first substrate (1) and the second substrate (2)(see fig. 15).
Regarding claim 7, Ota and Nakamura teach the display device ([0037]) comprising the display panel (fig. 15) according to claim 1.
Regarding claim 8, Ota discloses a method ([0090]) of fabricating a display panel (fig. 15), comprising:
providing a first substrate (1) and a second substrate (2);
forming a pillow (10, 15) having a first varying height (see most right wires 10, 15 v. most left wire 10) on one side of the first substrate (1) facing the second substrate (2)(see fig. 15); forming a spacer (8) corresponding to the pillow (10,15) on one side of the second substrate (2) facing the first substrate (1), the spacer (8) having a second varying height (see most right spacer 8 v. most left spacer 8) that varies depending on a change of the first varying height (most right wires 10, 15 v. most left wire 10) so that a total height of the pillow (8) and the corresponding spacer (10, 15) is constant (see fig. 15); and joining the first substrate (1) and the second substrate (2) to form a cell (11; see fig. 15) such that each pillow (10, 15) is bonded to the corresponding spacer (8) to form a pillow spacer (8, 10, 15),
wherein the pillow (10, 15) comprises a metal film layer (10, 15 TFT array wires; [0086]), a thickness of the pillow (10, 15) being periodically distributed due to a periodically distributed thickness of the metal film layer (see most right wires 10, 15 v. most left wire 10).
However, Ota does not explicitly disclose the periodically distributed thickness of the metal film layer resulting from a difference in film forming rate between a central position and a spliced position of a target for forming the metal film layer.
Nakamura teaches the periodically distributed thickness of the metal film layer (target) resulting from a difference in film forming rate ([0003]) between a central position and a spliced position of a target for forming the metal film layer ([0003]) for the purpose of a providing a technique capable of forming a film having high in-plane uniformity of a substrate by a magnetron sputtering method ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the metal film layer of Ota with the technique taught by Nakamura for the purpose of a providing a technique capable of forming a film having high in-plane uniformity of a substrate by a magnetron sputtering method ([0007]).
Regarding claim 11, Ota and Nakamura teach the method according to claim 8, Ota further teaches further comprising: before the joining, forming a liquid crystal (11, [0047]) on one side of the first substrate (1) facing the second substrate (2) or on one side of the second substrate (2) facing the first substrate (1)(see fig. 15), or after the joining, introducing a liquid crystal (11, [0047) between the first (1) substrate and the second substrate (2), such that the liquid crystal (11) is located in a space formed by the pillow spacer (8, 10, 15), the first substrate (1) and the second substrate (2)(see fig. 15).
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ota US20150131025A1 in view of Nakamura US20150136596A1 in view of Igeta US20100060842A1.
Regarding claim 4, Ota and Nakamura teach the the display panel according to claim 3, however do not explicitly disclose wherein the pillow further comprises a gate insulating layer, an active layer, a source/drain electrode layer and a protective layer sequentially disposed on the gate layer.
Igeta teaches wherein the pillow (ORI1, PAS, GI) further comprises a gate insulating layer (GI), an active layer (AS as per figure 3B), a source/drain electrode layer (DL) and a protective layer (Pas) sequentially disposed on the gate layer for the purpose of avoiding an electrical short at wiring intersecting portions in the forming region of an inner sealing material ([0014).
It would have been obvious to one of ordinary skill at the time of the invention to modify the pillow structure of Ota with the pillow configuration of Igeta for the purpose of avoiding an electrical short at wiring intersecting portions in the forming region of an inner sealing material ([0014).
 
Claims 5, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over
Ota US20150131025A1 in view of Nakamura US20150136596A1 in view of Choi US20060170856A1.
            Regarding claim 5, Ota and Nakamura teach the display panel according to claim 1, however do not explicitly disclose wherein a material of the spacer includes a high-molecular polymer.
Choi teaches wherein a material of the spacer (410) includes a high-molecular polymer [0023] for the purpose that soft polymers can be easily deformed ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer of Ota for the purpose that soft polymers can be easily deformed ([0023]).
Regarding claim 12, Ota and Nakamura teach the display panel according to claim 2, however do not explicitly disclose wherein a material of the spacer includes a high-molecular polymer.
Choi teaches wherein a material of the spacer (410) includes a high-molecular polymer [0023] for the purpose that soft polymers can be easily deformed ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer of Ota for the purpose that soft polymers can be easily deformed ([0023]).
Regarding claim 13, Ota and Nakamura teach the display panel according to claim 3, however do not explicitly disclose wherein a material of the spacer includes a high-molecular polymer.
Choi teaches wherein a material of the spacer (410) includes a high-molecular polymer [0023] for the purpose that soft polymers can be easily deformed ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer of Ota for the purpose that soft polymers can be easily deformed ([0023]).
Regarding claim 14, Ota and Nakamura teach the display panel according to claim 4, however do not explicitly disclose wherein a material of the spacer includes a high-molecular polymer.
Choi teaches wherein a material of the spacer (410) includes a high-molecular polymer [0023] for the purpose that soft polymers can be easily deformed ([0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer of Ota for the purpose that soft polymers can be easily deformed ([0023]).
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ota US20150131025A1 in view of Nakamura US20150136596A1 in view of Hagiwara US20120287380A1.
Regarding claim 9, Ota and Nakamura teach the method according to claim 8, Ota further teaches wherein forming a spacer (8) corresponding to the pillow (10, 15) on one side of the second substrate (2) facing the first substrate (1), however do not explicitly disclose includes: forming a photoresist layer on the second substrate; and patterning the photoresist layer by using a gray tone mask, wherein a light transmission amount of a light-transmitting region of the gray tone mask depends on the first varying height.
Hagiwara teaches in forming a photoresist layer on the second substrate; and patterning the photoresist layer by using a gray tone mask ([0183]), wherein a light transmission amount of a light-transmitting region of the gray tone mask depends on the first varying height ([0183]) for the purpose of making the spacers different sizes ([0183]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a photoresist of Hagiwara for the purpose of making the spacers different sizes ([0183]).
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ota US20150131025A1 in view of Nakamura US20150136596A1 in view of Hagiwara US 20120287380A1 further in view of Hou US 20130100385A1.
            Regarding claim 10, Ota, Nakamura, and Hagwara teach the method according to claim 9, however do not explicitly disclose wherein the method of forming the photoresist layer includes a pigment dispersion method or an inkjet method.
Hou teaches wherein the method of forming the photoresist layer includes a pigment dispersion method or an inkjet method ([0019]) for the purpose of forming different sized spacers ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use inkjet for the purpose of forming different sized spacers ([0019])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/Examiner, Art Unit 2871                 

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871